UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Nathanael L. Reyn0lds, )
)
Plaintiff, )
) Case; 1;16-cv-OO895
V- ) Assigned To : Unassigned
) Assign. Date 1 5/11/2016
Magistrate Judge Shiva V. Hodges et al., ) [)eggrip{jgn; pro 39 Gen_ Civ_
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed pursuant to
28 U.S.C. § l9l 5A, which requires the Court to screen and dismiss a pris0ner’s complaint upon a
determination that it fails to state a claim upon which relief may be granted or seeks monetary
relief from an immune defendant. See id. § l9l5A(b).

Plaintiff is an inmate at the Charleston County Detention Center in Charleston, South
Carolina. He has brought suit against a district judge and a magistrate judge, both sitting in the
U.S. District Court for the District of South Carolina. Plaintiff complains about their rulings, see
Compl. 11 IV, and he seeks $10 million from each defendant. In addition, plaintiff seeks this
Court’s intervention.

Judges are absolutely immune from ailawsuit based, as here, on acts taken during the
performance of their official duties. See Mirales v. Waco, 502 U.S. 9, ll-l2 (1991); Thanh Vong
Hoai v. Superior Court for District of Columbia, 344 Fed. Appx. 620 (D.C. Cir. 2009) (per

curiam); Sina’ram v. Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993); Smz'th v. Scalz'a, 44 F. Supp. 3d

28, 40-42 (D.D.C. 20l4) (examining cases). In addition, this Court lacks jurisdiction to review
the decisions of its sister courts. See Um`ted Slates v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C.

201 l) (district courts "generally lack[] appellate jurisdiction over other judicial bodies, and
cannot exercise appellate mandamus over other courts.") (citing Lewis v. Green, 629 F. Supp.
546, 553 (D.D.C.l986)); Fleming v. Um`ted States, 847 F. Supp. 170, 172 (D.D.C. l994), cert.
denied 513 U.S. l 150 (l 995) (noting that "[b]y filing a complaint in this Court against federal
judges who have done nothing more than their duty . . . Fleming has instituted a meritless
action") (applying District of Columbz'a Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983);
Rooker v. Fz'delz`ly Trust Co., 263 U.S. 413, 415, 416 (1923)). Accordingly, this case will be

dismissed with prejudice. A separate Order accompanies this Memorandum 0pinion.